DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               RENE RIVERA,
                                 Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                                No. 4D19-27

                                [May 9, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jorge Labarga, Judge;
L.T.      Case     No.       502002CF010201A,        502002CF014603A,
502002CF014604A.

   Rene Rivera, Arcadia, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, CONNER and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.